DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 21 October 2022 has been entered.

Status of Claims

In the amendment filed on 21 October 2022 the following changes have occurred: Claims 1, 4, 10, and 13 have been amended. Claims 5 and17 have been cancelled.
Claims 1, 3-4, 6-13, 15, 18-20, and 22-23 are currently pending and have been examined.
Claim Objection
Claim 10 is objected to for a minor informality or spelling error. Claim 10 states “based on an identity of a radiologist who prepared the at least one report wherein the identify of the radiologist is determined based on an analysis of the text in the at least one report.” Examiner interprets the “identify” to mean identity otherwise this would be an antecedent issue. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-4, 6-13, 15, 18-20, and 22-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a machine (claims 1, 3-4, and 6-9), a machine (claims 10-12 and 22-23), and an article of manufacture (claim 13, 15, and 18-20) which recite steps of receive a plurality of reports associated with medical image acquired by the medical imaging device; analyze each report and generate at least one image quality parameter indicative of a maintenance problem with the medical imaging device, wherein each image quality parameter is associated with a corresponding report of the at least one report and is generated by applying a natural language algorithm to the at least one report to generate the image quality parameter, the analysis of the plurality of reports producing a plurality of image quality parameters; wherein the natural language algorithm comprises a learning algorithm configured to generate a value for the image quality parameter on the basis of training data derived from medical images that have associated reports, wherein image quality issues associated with the medical images have been quantified or verified, and wherein the training data comprise text fragments of the associated reports in which the text fragments are labeled with degrees of positivity or negativity regarding whether the text fragments pertain to the image quality issues, wherein the value for the image quality parameter is generated by comparing text in the at least one report with the text fragments of the training data, assess the image quality parameter and generate alert information relating to the maintenance problem with the medical imaging device based on a determined trend in the plurality of image quality parameters; and outputting a predictive maintenance alert in response to the alert information indicating an image quality issue with the medical imaging device that is growing over time. Claim 10 recites similar limitations to claim 1, but also recites comparing text in the at least one report with the text fragments of the training data and further based on an identity of a radiologist who prepared the at least one report wherein the identity of the radiologist is determined based on an analysis of the text in the at least one report, generating an alert relating to the problem requiring maintenance, and performing predictive maintenance on the medical imaging device based on the alert information relating to the problem requiring maintenance. Claim 13 recites similar limitations to claim 1, but also recites generating a predictive maintenance alert for the medical imaging device based on the determined trend indicating a maintenance problem with the medical imaging device.

Step 2A Prong 1
These steps to assess medical device quality, as drafted, under the broadest reasonable interpretation, includes performance of the limitations in the mind but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the italicized portions from practically being performed in the mind.  This could be analogized to a human manually determining a treatment for the patient based on various contextual parameters, but for the recitation of generic computer components. For example, but for the language describing steps as performed by using a computer, everything else in the context of this claim encompasses mental processes. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 3-4, 6-9, 11-12, 15, 18-20, and 22-23, reciting particular aspects of assessing medical device quality such as generating an image quality parameter based on the image quality issue, access a database containing the text fragments of the training data, the user generating at least one report, generate alert information based on a comparison of the at least one image quality parameter with a threshold, generate the alert information based on a number of the plurality of quality parameters exceeding the threshold, generate alert information on basis of the at least one report provided, generating at least one report on basis of at least one medical image, using a computer program, generating the image quality on the basis of an image quality issue in the at least one portion of the text, issuing a customer service ticket based on alert information, scheduling maintenance of the medical imaging device based on alert information includes performance of the limitations in the mind but for recitation of generic computer components).  

Step 2A Prong 2
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as wherein each image quality parameter is associated with a corresponding report of the at least one report and is generated by applying a natural language algorithm to the at least one report to generate the image quality parameter, recitation of outputting a predictive maintenance alert in response to the alert information indicating an image quality issue with the medical imaging device that is growing over time, generating an alert relating to the problem requiring maintenance, performing predictive maintenance on the medical imaging device based on the alert information relating to the problem requiring maintenance, and generating a predictive maintenance alert for the medical imaging device based on the determined trend indicating a maintenance problem with the medical imaging device amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification pg. 2 to pg. 16, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receive a plurality of reports associated with medical image acquired by the medical imaging device amounts to mere data gathering, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as recitation of, wherein the natural language algorithm comprises a learning algorithm configured to generate a value for the image quality parameter on the basis of training data derived from medical images that have associated report, see MPEP 2106.05(h))

Dependent claims 3-4, 6-9, 11-12, 15, 18-20, and 22-23 recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 3-4, 6-9, 11-12, 15, 18-20, and 22-23 additional limitations which amount to invoking computers as a tool to perform the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and add insignificant extra-solution activity to the abstract idea.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as receiving a plurality of reports associated with medical image acquired by the medical imaging device, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); wherein the natural language algorithm comprises a learning algorithm configured to generate a value for the image quality parameter on the basis of training data derived from medical images that have associated report, e.g., electronic scanning or extracting data from a physical document, Content Extraction, MPEP 2106.05(d)(II)(v).
Dependent claims 3-4, 6-9, 11-12, 15, 18-20, and 22-23 recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.


Response to Arguments
Applicant’s arguments filed on 21 October 2022 have been considered but are not fully persuasive.
Regarding the 101 rejection, the applicant argues under Step 2A on pages 8 to 10 that in response to the Examiner’s suggestion on amending the claims to recite more detail on how the algorithm is generating a value for the image quality parameter, claim 1 has been amended to incorporate the limitations of claim 5 to specify the alert information and further amended to recite outputting a predictive maintenance alert in response to the alert information indicating an image quality issue with the medical imaging device that is growing over time. Applicant explains how detecting a trend indicating an image quality issue with the medical imaging device cannot be practically performed by humans. Applicant states claim 13 has been similarly amended. In regards to claim 10, applicant asserts that it has been amended differently in that the value for the image quality parameter is further based on an identity of a radiologist who prepared the at least one report wherein the identity of the radiologist is determined based on an analysis of the text in the at least one report. Paragraph [0078] is cited for support and applicant asserts that accounting for the identity of the radiologist beneficially enables the approach to account for some radiologist tending to use more negative language. Applicant submits that this approach cannot be practically performed by humans. Even if humans could analyze an individual report, it would not be practical to pick up on overall negative or positive undertone of the language. In regards to claim 1, applicant submits that it has been amended to recite that the value for the image quality parameter is derived from an identity of a radiologist and from an overall negative or positive undertone of the language used in the report. Applicant states that if the amendments overcome the rejection, applicant is willing to similarly amend the remaining independent claims.

Examiner respectfully disagrees with the applicant’s arguments. In regards to Step 2A Prong 1, examiner points to the October 2019 Guidance which states that “Claims can recite a mental process even if they are claimed as being performed on a computer.” The guidance is clear in that the courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind. The guidance also states to review the specification and upon such review the applicant is merely using a computer in the present application as a tool to perform the invention. For instance, in Voter Verified, Inc. v. Election Systems & Software LLC, the Federal Circuit relied upon the specification in explaining that the claimed steps of voting, verifying the vote, and submitting the vote for tabulation are human cognitive actions that humans have performed for hundreds of years despite the fact that the steps in the claim were performed on a computer. Likewise, the claimed steps in the present application in regards to assessing medical device quality have been performed by service technicians/engineers. This has also been established in [0002] of the specification which discloses medical device quality being performed by service engineer’s/maintenance service providers. Examiner asserts that the added amendments by the applicant do not help overcome the 101 rejection (with the exception being the art rejection). In the previous rejection, the examiners statement of “more detail on how the algorithm is generating a value for the image quality parameter based on the training data such that the claimed invention cannot be practically performed by humans,” was looking for the applicant to expand the NLP algorithm. Presently the NLP algorithm is recited at a high level (i.e. a conventional algorithm) and being applied to generate an image quality parameter. By focusing on the intricacies of the NLP algorithm (i.e. the type of NLP used, steps such as segmentation and lemmatization, etc.), the claims will distinguish from themselves from being compared to and practically being able to be performed by humans such that the processes of the NLP algorithm is not practically performable by humans and the contribution of the NLP algorithm is significant and is not a convention application. Examiner points out to the applicant that to show an involvement of a computer assisting in improving technology, the claims must recite details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. With claim 1’s amendment of “alert information indicating an image quality issue with the medical imaging device that is growing over time” where the applicant argues that detecting a trend indicating an image quality issue with the medical imaging device cannot be practically performed by humans, examiner points out that humans (i.e. service engineers) could determine an image quality issue that is growing over time through periodic quality checks of the medical devices on pen and paper. In regards to claim 10 reciting that image quality parameter is further based on an identity of a radiologist who prepared the at least one report, examiner asserts that this amendment clarifies what additional data is being considered and not how the NLP algorithm aids the method. It would be practical for humans to pick up on overall negative or positive undertone of the language as such language has been a part of basic human communication over hundreds of years. For example, negation or negative language is commonly understood to recite the words neither, never, no one, nobody, none, nor, nothing, nowhere. Lastly, examiner points out that claim 1 does not recite that the value for the image quality parameter is derived from an identity of a radiologist and from an overall negative or positive undertone of the language used in the report.

 On pages 11 to 14 the applicant argues that in regards to Step 2A Prong 2, applicant submits that the present claims are directed to an improvement in the functioning of a computer in the particular technical field of medical imaging. Applicant cites [0009], [0015], and [0016] of the specification to assert that one of ordinary skill in the art would recognize that the details in the specification implement these improvements. Applicant then asserts that the claim includes the components or steps of the invention that provide the improvement described in the specification. Applicant recites the limitations of claim 1 and states that the image quality parameter(s) and the alert information enable predictive maintenance of the medical device to be made and can also be used as background information for the device when routine scheduled maintenance is made, as well as aiding troubleshooting if a call is made to a service center for example. In addition, the image quality parameter(s) and the alert information enable the functioning of the medical device to be determined, on the basis of reports, without the requirement to undertake extensive image quality analysis of images to identify artefacts in those images’ indicative of maintenance problems with the medical device. Applicants note that the MPEP does not require the claim itself to explicitly recite the improvement described in the specification. Applicant asserts that the present claims (1, 10, and 13) are integrated into a practical application and that claims 22-23 are patent eligible for depending on claim 10.


Examiner respectfully disagrees with the applicant’s arguments. While the applicant is correct in that the MPEP does not require the claim itself to explicitly recite the improvement described in the specification, examiner submits that the specification, it is difficult for the examiner to see how the claims in light if the specification is an improvement to a technical field rather than automating the manual process of [0002] and [0009] through predictive maintenance which saves time that would otherwise be used to undertake extensive image quality analysis. In Enfish, the court evaluated the patent eligibility of claims related to a self-referential database. Id. The court concluded the claims were not directed to an abstract idea, but rather an improvement to computer functionality. Id. It was the specification' s discussion of the prior art and how the invention improved the way the computer stores and retrieves data in memory in combination with the specific data structure recited in the claims that demonstrated eligibility. 822 F.3d at 1339, 118 USPQ2d at 1691. The claim was not simply the addition of general purpose computers added post-hoc to an abstract idea, but a specific implementation of a solution to a problem in the software arts. 822 F.3d at 1339, 118 USPQ2d at 1691. Unlike Enfish, the instant claimed invention appears to improve upon a judicial exception rather than a problem in the software arts. Rather than improving a computer's algorithm (i.e. solving a technically based problem), the claimed invention purports to use a conventional natural language algorithm on a new set of data to assess medical device quality. The claimed invention appears similar to the example of improvements that are insufficient to show an improvement in computer-functionality such as arranging transactional information on a graphical user interface in a manner that assists traders in processing information more quickly, Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019). See MPEP 2106.05(a)(I)(viii). The problem of the present application, identified in [0002] and [0009] in the specification, is of reducing costs and increasing availability i.e. making a medical device cost-effective. Examiner believes the applicant’s specification does not show or describe a deficiency in existing technology. As set forth by the courts, additional elements are considered more than “apply it” or are not “mere instructions” when the claim recites a technological solution to a technological problem (MPEP 2106.05(f)). The claim(s) do not meet the condition set forth by the courts and are therefore not integrated into a practical application. Examiner also points out that improving efficiency of the report and monitoring and assessing the integrity of the medical device ([0021], [0023], [0026], and [0032] of the applicant’s specification) is not sufficient to show an improvement in computer functionality. This further supports the examiner’s assertion that the present invention does not integrate the abstract idea into a practical application. Specifically, improving efficiency and reducing time and effort is not sufficient to show an improvement in computer functionality as set forth by the courts in FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer. There is no indication in the specification that the operations recited invoke any inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (fed Cir. 2014) (“[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”). The examiner also points out that there is no indication in the specification that the claimed invention affects a transformation or reduction of a particular article to a different state or thing. An improvement in the abstract idea itself is not an improvement to computer technology. Again, to show an involvement of a computer assisting in improving technology, the claims must recite details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Therefore, the 101 rejection is maintained.
Regarding the 103 rejection, the applicant has overcome the art rejection with the added limitations. For claim 1, it would not be obvious to combine the references to teach the outputting of a predictive maintenance alert indicating a quality issue that is growing over time. For claim 10, it would not be obvious to combine the references to teach the value of the image quality being generated by comparing the text in the reports with the text fragments of the training data and by the identity of a radiologist who prepared the at least one report. For claim 13, it would not be obvious to combine the references to teach generating alert information relating to the maintenance problem with the medical imaging device on the basis of a determined trend in the plurality of quality parameters and generating a predictive maintenance alert for the medical imaging device based on the determined trend indicating a maintenance problem with the medical imaging device. Therefore, the 103 rejection has been withdrawn. 

Prior Art Cited but Not Relied Upon
The following document was found relevant to the disclosure but not applied:
US5786994A
Tis reference is relevant since it discloses a monitoring system for a laser imager.
Geleijnse, G., & Korst, J. H. (2005). Automatic Ontology Population by Googling. In BNAIC (pp. 120-126).
This reference is relevant since it discloses using natural language processing for text fragments.
Geleijnse, G., & Korst, J. (2006). Learning effective surface text patterns for information extraction. In Proceedings of the Workshop on Adaptive Text Extraction and Mining (ATEM 2006).
This reference is relevant since it discloses calculating a score for values for natural language text and positive & negative parts of speech.


Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINSTON FURTADO whose telephone number is (571)272-5349. The examiner can normally be reached Monday-Friday 8:00 AM to 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.F./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626